NUMBER 13-10-00587-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


BISHOP CONSOLIDATED INDEPENDENT
SCHOOL DISTRICT,                                                         Appellant,

                                          v.

CYNTHIA NAVA, INDIVIDUALLY AND AS
NEXT FRIEND OF DEMI NAVA, A MINOR,                                        Appellee.


                    On Appeal from the 17th District Court
                         of Nueces County, Texas.


                        MEMORANDUM OPINION
      Before Chief Justice Valdez and Justices Rodriguez and Perkes
                    Memorandum Opinion Per Curiam

      This appeal was abated by this Court on November 18, 2010, to allow the parties

the opportunity to engage in mediation.        This cause is now before the Court on

appellant=s motion to dismiss the appeal on grounds that all matters in controversy
between the parties have been resolved to the mutual satisfaction of all parties.

Appellant requests that this Court dismiss the appeal. Accordingly, this case is hereby

REINSTATED.

      The Court, having considered the documents on file and appellant=s motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R. APP.

P. 42.1(a).   Appellant=s motion to dismiss is granted, and the appeal is hereby

DISMISSED. Costs will be taxed against appellant. See TEX. R. APP. P. 42.1(d) ("Absent

agreement of the parties, the court will tax costs against the appellant.").     Having

dismissed the appeal at appellant=s request, no motion for rehearing will be entertained,

and our mandate will issue forthwith.



                                                             PER CURIAM


Delivered and filed the
10th day of February, 2011.




                                           2